Exhibit 10.1
EIGHTH AMENDMENT TO CREDIT AGREEMENT
     THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “ Amendment”) is entered
into effective as of the 31st day of December, 2008, but executed as of
March 16, 2009 by and among the lenders listed on the signature pages hereof
(the “ Lenders”), PENSON WORLDWIDE, INC., a Delaware corporation (“ Borrower”),
GUARANTY BANK, as Administrative Agent, Swing Line Lender, Arranger and Letter
of Credit Issuer for the Lenders (the “ Administrative Agent”), and Wachovia
Bank, National Association, as Documentation Agent (the “ Documentation Agent”),
each to the extent and in the manner provided for in the Credit Agreement
(defined below and herein so called).
BACKGROUND
     A. The Lenders, the Borrower, the Documentation Agent and the
Administrative Agent are parties to that certain Credit Agreement dated as of
May 26, 2006 (as it may be amended, extended, renewed, or restated from time to
time, the “ Credit Agreement”). Capitalized terms defined in the Credit
Agreement and not otherwise defined herein shall be used herein as defined in
the Credit Agreement.
     B. The Borrower has requested an amendment to the certain provisions of the
Credit Agreement regarding the calculation of Consolidated Tangible Net Worth
and the Consolidated Leverage Ratio, and the Administrative Agent and the
Required Lenders have agreed to such amendment in order to provide
clarification, subject to the terms and conditions contained herein.
     NOW, THEREFORE, in consideration of the covenants, conditions and
agreements hereafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are all hereby acknowledged, the parties
hereto covenant and agree as follows:
     1. AMENDMENTS TO THE CREDIT AGREEMENT. The Credit Agreement is hereby
amended as follows:
     (a) Section 1.01 of the Credit Agreement is hereby amended so that the
definition of “Applicable Rate” contained therein is restated in its entirety to
read as follows:
“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

EIGHTH AMENDMENT TO CREDIT AGREEMENT — Page 1



--------------------------------------------------------------------------------



 



                                  Applicable Rate                     LIBOR    
                    Rate/     Pricing   Consolidated   Commitment   Letters of  
Base Level   Leverage Ratio   Fee   Credit   Rate     1    
Greater than or equal to *** to ***
    * **%     * **%     * **%   2    
Greater than or equal to *** to *** but less than *** to ***
    * **%     * **%     * **%   3    
Less than *** to ***
    * **%     * **%     * **%

     Any increase or decrease in the Applicable Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 1
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered.
     (b) Section 1.01 of the Credit Agreement is hereby amended by amending the
definition of “Base Rate” by adding the following sentence to the end of such
definition:
Notwithstanding anything contained herein to the contrary, the Base Rate shall
never be less than ***%.
     (c) Section 1.01 of the Credit Agreement is hereby amended so that the
definition of “Consolidated EBITDA” contained therein is restated in its
entirety to read as follows:
     “Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Interest Charges for such period, (ii) the
provision for Federal, state, local and foreign income taxes payable by the
Borrower and its Subsidiaries for such period, and (iii) depreciation and
amortization expense and minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) Federal, state, local and foreign
income tax credits of the Borrower and its Subsidiaries for such period and
(ii) all non-cash items increasing Consolidated Net Income for such period. For
purposes of calculating the Consolidated Leverage Ratio, all calculations shall
exclude the correspondent asset loss of $26,421,000 related to Evergreen Capital
Partners, Inc. when calculating Consolidated EBITDA.

EIGHTH AMENDMENT TO CREDIT AGREEMENT — Page 2



--------------------------------------------------------------------------------



 



     (d) Section 1.01 of the Credit Agreement is hereby amended by amending the
definition of “LIBOR Rate” by adding the following sentence to the end of such
definition:
Notwithstanding anything contained herein to the contrary, the LIBOR Rate shall
never be less than ***%.
     (e) Section 7.16(a) of the Credit Agreement is hereby restated in its
entirety to read as follows:
     (a) Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth
at any time to be less than $***; increasing quarterly by the sum of (i) ***% of
the Consolidated Net Income earned in each full fiscal quarter ending hereafter
(with no deduction for a net loss in any such fiscal quarter) and (ii) an amount
equal to ***% of the net aggregate increases in Shareholders’ Equity of the
Borrower and its Subsidiaries after the date hereof by reason of the issuance
and sale of Equity Interests of the Borrower or any Subsidiary (other than
issuances to the Borrower or a wholly-owned Subsidiary), including upon any
conversion of debt securities of the Borrower into such Equity Interests.
     (f) Section 7.16(c) of the Credit Agreement is hereby restated in its
entirety to read as follows:
     (c) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
any time during any period of four fiscal quarters of the Borrower set forth
below to be greater than the ratio set forth below opposite such period:

EIGHTH AMENDMENT TO CREDIT AGREEMENT — Page 3



--------------------------------------------------------------------------------



 



              Maximum Consolidated   Maximum Consolidated     Leverage Ratio if
Net   Leverage Ratio if Net Four Fiscal Quarters   Cash Proceeds of IPO are  
Cash Proceeds of IPO are Ending   less than $***   greater than $***  
Closing Date through December 30, 2006
  *** to ***   *** to ***
 
       
December 31, 2006
through December 30, 2007
  *** to ***   *** to ***
 
       
December 31, 2007
through December 30, 2008
  *** to ***   *** to ***
 
       
December 31, 2008 and thereafter
  *** to ***   *** to ***

Notwithstanding anything to the contrary contained herein, Net Cash Proceeds as
determined in connection with this Section 7.16(c) shall not include any
consideration in connection with the SAMCO Split-Off.
     2. CONDITIONS OF EFFECTIVENESS. This Amendment shall not be effective until
each of the following conditions precedent shall have been met to the
satisfaction of the Administrative Agent:
     (a) Since the date of the most recent financial statements provided to the
Lenders, there shall have been no event or circumstance, either individually or
in the aggregate, that has had or would reasonably be expected to have a
Material Adverse Effect;
     (b) No Default shall exist after giving effect to this Amendment;
     (c) The Administrative Agent shall have received, for the account of each
Lender consenting to this Amendment, an amendment fee equal to 0.125% of each
such consenting Lender’s Commitment;
     (d) The Administrative Agent shall have received confirmation that the
Borrower has paid all expenses and fees arising in connection with all matters
undertaken or performed at the request of the Administrative Agent; and
     (e) The Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent, a duly executed copy of this Amendment
and the other applicable Loan Documents, together with such additional
documents, instruments and certificates as the Administrative Agent shall
require in connection therewith, all in form and substance satisfactory to the
Administrative Agent.

EIGHTH AMENDMENT TO CREDIT AGREEMENT — Page 4



--------------------------------------------------------------------------------



 



     3. LIMITATION ON ACQUISITIONS. Notwithstanding anything to the contrary
contained within the Credit Agreement, no acquisitions, including Permitted
Acquisitions or any other acquisitions permitted under Section 7.02 of the
Credit Agreement, shall be made through the Maturity Date.
     4. REPRESENTATIONS AND WARRANTIES. The representations and warranties
contained herein and in all other Loan Documents, as amended hereby, shall be
true and correct as of the date hereof as if made on the date hereof.
     5. REFERENCE TO CREDIT AGREEMENT. Upon the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement,” “hereunder,” or
words of like import shall mean and be a reference to the Credit Agreement, as
affected and amended by this Amendment.
     6. COUNTERPARTS; EXECUTION VIA FACSIMILE OR ELECTRONIC TRANSMITTAL. This
Amendment may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. This Amendment may be validly executed and delivered by facsimile or
other electronic transmission.
     7. GOVERNING LAW: BINDING EFFECT. This Amendment shall be governed by and
construed in accordance with the laws of the State of Texas and shall be binding
upon the Borrower, the Administrative Agent, the Documentation Agent, each
Lender and their respective successors and assigns.
     8. HEADINGS. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
     9. LOAN DOCUMENT. This Amendment is a Loan Document and is subject to all
provisions of the Credit Agreement applicable to Loan Documents, all of which
are incorporated in this Amendment by reference the same as if set forth in this
Amendment verbatim.
     10. SEVERABILITY. Any provisions of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid or unenforceable.
     11. RATIFICATIONS. Except as expressly modified and superseded by this
Amendment, the terms and provisions of the Credit Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. The representations and warranties contained herein and in all other
Loan Documents, as amended hereby, shall be true and correct as of, and as if
made on, the date hereof. The Credit Agreement as amended hereby shall continue
to be legal, valid, binding and enforceable in accordance with its respective
terms.
     12. NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR,

EIGHTH AMENDMENT TO CREDIT AGREEMENT — Page 5



--------------------------------------------------------------------------------



 



CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of page left intentionally blank. Signature pages follow.]

EIGHTH AMENDMENT TO CREDIT AGREEMENT — Page 6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrowers, the Required Lenders, the Documentation
Agent and the Administrative Agent have executed this Amendment as of the date
first above written.

                  BORROWER:
 
                PENSON WORLDWIDE, INC.
 
           
 
           
 
  By:   /s/ Roger J. Engemoen, Jr.          
 
      Name:   Roger J. Engemoen, Jr.
 
           
 
      Title:   Chairman
 
           

SIGNATURE PAGE TO EIGHTH AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  GUARANTY BANK,
 
                as Administrative Agent, a Lender, Letter of Credit Issuer and
Swing Line Lender
 
           
 
           
 
  By:   /s/ Amanda Cone          
 
      Name:   Amanda Cone
 
           
 
      Title:   Senior Vice President
 
           

SIGNATURE PAGE TO EIGHTH AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL     ASSOCIATION, as Documentation
Agent and a Lender
 
           
 
           
 
  By:   /s/ Erik Habres          
 
      Name:   Erik Habres
 
           
 
      Title:   Vice President
 
           

SIGNATURE PAGE TO EIGHTH AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.
 
           
 
           
 
  By:   /s/ Garfield Johnson              
 
      Name:   Garfield Johnson
 
           
 
      Title:   Senior Vice President
 
           

SIGNATURE PAGE TO EIGHTH AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  REGIONS BANK
 
           
 
           
 
  By:   /s/ Robin Ingari          
 
      Name:   Robin Ingari
 
           
 
      Title:   Senior Vice President
 
           

SIGNATURE PAGE TO EIGHTH AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



                  SOVEREIGN BANK
 
           
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

SIGNATURE PAGE TO EIGHTH AMENDMENT TO CREDIT AGREEMENT

 